Case 1:19-cv-05425-NRB Document 50
                                49 Filed 07/07/20
                                         07/06/20 Page 1 of 4
Case 1:19-cv-05425-NRB Document 50
                                49 Filed 07/07/20
                                         07/06/20 Page 2 of 4




                (likely telephonic)
                      ^                                 9

  11am




    7
Case 1:19-cv-05425-NRB Document 50
                                49 Filed 07/07/20
                                         07/06/20 Page 3 of 4
Case 1:19-cv-05425-NRB Document 50
                                49 Filed 07/07/20
                                         07/06/20 Page 4 of 4
